                   Case 2:19-bk-50813                   Doc 15          Filed 02/20/19 Entered 02/20/19 22:09:50                                        Desc Main
                                                                        Document     Page 1 of 1

                                                                                                                                                                         NET INCOME




         2018 Actual Brewing Company, LLC                                                                                                   -$558,080
                               PROFIT AND LOSS STATEMENT




                                                                                                                                                                         Gross Profit


                                                                                                                                                                         Total Operation
                                                                                                                                                                         Expenses

Revenue                             JAN         FEB       MAR         APR       MAY         JUN         JUL        AUG         SEP         OCT       NOV          DEC              YTD
Tap Room Sales                   14,139       14,485     18,600     18,334     18,307     21,662      17,583      17,271     13,808      19,630     15,533      20,872       $210,223
Packaged Beer Revenue               865        8,700      5,313      2,967      5,174      3,556       6,368       4,943      6,664       6,690      4,455        536           56,231
Keg Revenue                       1,313        4,543      7,040      2,947      6,000      6,878       8,958       6,841     12,473      10,418      4,246       3,322          74,979
Other Revenue                          0          0          0          0          0           0          0           0          0           0          0           0                   0
Net Sales                        16,317       27,728     30,953     24,247     29,481     32,096      32,909      29,055     32,944      36,738     24,233      24,730        341,432
Cost of Goods Sold                2,558        3,401      1,794     15,893       942       6,386       8,533      25,866      2,706       1,828       545       12,182          82,634
Gross Profit                   $13,759      $24,327    $29,159     $8,354    $28,539    $25,710     $24,377      $3,189    $30,238     $34,910    $23,688     $12,548      $258,799


Operation Expenses                  JAN         FEB       MAR         APR       MAY         JUN         JUL        AUG         SEP         OCT       NOV          DEC              YTD
Salaries & Wages                $13,437       $3,478     $1,678     $9,095    $14,635    $13,927     $16,146     $14,006    $16,164     $22,961    $19,934     $25,828       $171,288
Operating Expenses                5,209        3,211      2,887      4,243      1,782      4,080       4,696       3,579      2,738       3,154     33,039       5,381        $73,997
Advertising                       1,568        1,332       284        400        900        900        1,170        733        938         629        699         621         $10,173
Entertainment & Events            1,637         898        707        869        638       2,454       1,391       1,017      2,000       2,400       934        1,031        $15,976
Automobile Expenses                 775         516        192        200        417        881         713         943        543        1,106       298         466           $7,048
Brewery Parts & Materials         7,284         486        528       1,296      1,195       767         786         296       7,450       6,493      1,244        679         $28,505
Consulting/Accounting/Legal          24          24         24       1,524        24         24          24          24       1,024       5,193      3,274      39,041        $50,224
Dues, Subscriptions, Charity        550          86        150        606        150        610        1,780        350       3,349       1,282       860        1,914        $11,687
Repairs & Maintenance             2,119         318       8,315         0          0       5,250      12,000      10,633     30,300      32,176      7,807      15,635       $124,552
Guaranteed Payments              12,073        8,232      1,443      7,726      9,728     14,448      13,112      14,265      7,000      13,061     10,150      15,521       $126,759
Insurance                         1,231         682       1,192       682       1,192       682         255        2,598       764         764        764         925         $11,730
Lab Parts & Materials                15         735          0          0          0           0        280           0          0         414          0           0           $1,444
Miscellaneous                    (15,602)      8,289     12,370      3,187      8,203       (206)      1,109        793        244          59        987        1,721        $21,153
Office Expenses                   1,491         839       1,718       447        496        861        1,107        565        522        1,364       315         379         $10,106
Postage & Delivery                   10          10         16         66         91         16          (77)        96          0          90          0          55             $372
Printing & Stationery               267         336         54         97          0           0          0          44         52         221          0           0           $1,071
Rent                                   0          0          0          0          0           0          0       16,000         0       29,000         0           0         $45,000
Sales and Payroll Tax               393          75          1       2,000         0           0          0           0      14,711       4,129         0       18,597        $39,906
Telephone & Internet                710         506        107        417        107        107         430         420        485         731        484         484           $4,987
Travel                                 0          0          0          0          0           0          0        1,893        37           0          0           0           $1,930
Utilities                         5,299        3,587      3,640       844        629       7,693      10,967        889      11,249       4,849       449        8,876        $58,970
Total Operation Expenses       $38,489      $33,639    $35,304    $33,698    $40,187    $52,495     $65,889     $69,143    $99,568    $130,077    $81,238    $137,152      $816,879
Net Income                     ($24,730)    ($9,312)   ($6,145) ($25,344) ($11,648) ($26,785) ($41,513) ($65,954) ($69,330) ($95,166) ($57,549) ($124,605)                ($558,080)
